EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with W. Mark Bielawski (Reg. No. 33,225) on March 8, 2022.
The application has been amended as follows: 

In the claims:

1-12. (cancelled)  

13. (previously presented) A polymeric resin formulation comprising:
a.	from 15 to 60% by weight of a halogenated epoxy resin; 
b. 	from 5 to 30% by weight of an organic polymeric or oligomeric phosphorous containing fire retardant; 
c. 	from 3 to 20% by weight of a curative system; 
d. 	from 1.5 to 12% by weight of an antimony based fire retardant; 
e. 	from 1.5 to 7.5% by weight of an inorganic or non-polymeric organic phosphorous containing fire retardant; 
f. 	from 6 to 25% by weight of an epoxy novolac resin; 
g. 	from 1 to 10% by weight of one or more thermoplastic toughening agents; 

i. 	from 0.05 to 1.5% by weight of a wetting agent, and 
j. 	from 5 to 35% by weight of one or more bisphenol epoxy resins in addition to the halogenated epoxy resin.  

14-16. (cancelled).  

17. (previously presented) The formulation according to claim 13, having a cured dry Tg of at least 145°C.  

18. (previously presented) The formulation according to claim 13, having a viscosity of no more than 10 PaS-1 at 110oC.  

19-21. (cancelled).  

22. (currently amended) A 

23. (previously presented) The prepreg as claimed in claim 22, wherein the reinforcement fibres are carbon and said prepreg having, after curing, at least one of the following properties:
a)	interlaminar shear strength (ILSS) of at least 50 MPa as measured by ASTM D2344; 
b) 	0o flexural strength of at least 1100 MPa as measured by ASTM D790; 
o flexural modulus of at least 95 GPa as measured by ASTM D790; 
d) 	0o tensile strength of at least 1400 MPa as measured by ASTM D3039; or 
e) 	0o tensile modulus of at least 110 GPa as measured by ASTM D3039.  

24-26. (cancelled).  







* * * * *


EXAMINER’S COMMENT
Pending Claims
Claims 13, 17, 18, 22, and 23 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 1-3 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by He (CN 106398110 A) has been rendered moot by the cancellation of these claims.
The rejection of claims 6 and 7 under 35 U.S.C. 103 as being unpatentable over He (CN 106398110 A) has been rendered moot by the cancellation of these claims.
The rejection of claims 1-4, 6-8 and 12 under 35 U.S.C. 103 as being unpatentable over Choate et al. (US 2003/0158337 A1) has been rendered moot by the cancellation of these claims.

Allowable Subject Matter
Claims 13, 17, 18, 22, and 23 are allowed.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
March 8, 2022